Citation Nr: 0428465	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  94-49 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
and foot disability.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
January 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 decision of the Department 
of Veterans Affairs (VA) which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran does not have bilateral ankle and foot 
disabilities.

2.  The veteran does not have a heart condition.

3.  Sleep apnea is not shown by competent medical evidence to 
have a nexus or relationship to service.

4.  The veteran does not have a left ear hearing loss 
disability.


CONCLUSIONS OF LAW

1.  Bilateral ankle and foot disabilities were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2003); 38 C.F.R. § 3.303, 3.307, 3.309 (2003).

2.  A heart condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2003); 38 C.F.R. § 
3.303, 3.307, 3.309 (2003).

3.  Sleep apnea was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

4.  Left ear hearing loss was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated July 2001, the RO notified the appellant of 
the information and evidence not of record that is needed, 
the information and evidence that the VA will seek to 
provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claims.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the July 2001 letter, the veteran 
underwent VA examinations in August 2002, September 2003, and 
December 2003.  A supplemental statement of the case was 
issued in January 2004.  For the aforementioned reasons, 
there is no reasonable possibility that further assistance 
would aid in the substantiation of the claims.

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as arthritis, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Bilateral ankle and foot disabilities

Background

Service medical records show that the veteran incurred a left 
ankle sprain, grade I in June of 1989.  The veteran was also 
evaluated for complaints of right big toe pain in June of 
1989.  In June 1989, the veteran was seen with complaints of 
left foot pain with running.  The examination showed full 
range of motion of the foot and ankle with point tenderness 
over the 2nd and 3rd metatarsal dorsal aspect.  X-rays were 
negative and the assessment was overuse injury.

At his March 1993 VA examination, the veteran reported a 
history of having some fungal infection on the bottoms of 
both feet that was intermittent.  He controlled it with some 
kind of foot spray.  The examination showed the veteran to 
have a normal gait, he could tiptoe, he could heel walk, and 
he could squat with no problem.  The ankle jerks and knee 
jerks were equal and he could dorsiflex and plantar extend 
the big toes with no problem and there was no Laseque sign.  
There was no swelling of the ankles, and there did not seem 
to be any discomfort on range of motion of either ankle.  
Supination and pronation was equal at 30 degrees supination 
and the dorsiflexion was 28 degrees on both ankles in plantar 
extension.  The examiner noted that it was essentially a 
negative examination on both ankles.  His only complaint was 
that he sprained it a lot while he was in the service.  The 
examiner noted no other complaints of the feet.  X-rays 
revealed normal right and left ankle.  

At his August 2002 VA examination, the veteran reported 
injuring his ankles and feet in service.  It was noted that 
there were three episodes of that, but it was Grade I sprains 
and overuse.  X-rays were negative and no other injuries were 
noted.  The examination showed that the veteran's ankles had 
normal range of motion bilaterally.  Dorsiflexion was 10 
degrees bilaterally and plantar flexion was approximately 45 
degrees bilaterally.  There was no drawer and no talar tilt.  
There was good muscular development.  He could heel, toe, and 
squat.  The diagnosis was status post grade I ankle sprains 
and overuse, recurrent pain with overuse of the ankles; 
normal range of motion preserved to both ankles; normal 
examination of the feet.  X-rays bilateral ankles showed no 
evidence of fracture or dislocation.  There were no 
significant spur or abnormal bony density seen; a small 
ossicle was noted at the posterosuperior aspect of the 
navicular bone.  

At his September 2003 VA examination, the veteran reported 
that he was treated for fungal infections of the nails of his 
great toes with drops which gave partial clearing but not 
complete.  The examiner noted that he could not find this in 
the veteran's service medical records.  The veteran indicated 
that both big toes were tender and it was worse in late 
summer when the weather changes.  He reported that he had no 
sought treatment for this condition since service.  He stated 
that he sustained sprains of both ankles.  The examiner noted 
that a review of the service medical records indicated that 
he was seen for a left ankle sprain in June 1989 when he fell 
on a slide of life.  He reported that he was treated with Ace 
wrap, ice packs, and light duty.  The veteran was concerned 
that he was getting arthritis in his ankles and he got pain 
intermittently mainly when the weather changed.  

Examination of his feet revealed markedly thickened fungal 
nails of the great toes only.  The toes were infected, 
inflamed, swollen, red, or hot.  Compression upon the nail 
caused some tenderness; otherwise, the toes themselves did 
not seem to be involved.  He had excellent capillary refill 
of all digits and the skin was clear.  Examination of the 
ankles revealed no edema of either ankle.  There was no 
tenderness of either ankle upon firm palpation.  He had 
painless full range of motion of both ankles with 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion 
bilaterally.  Repetitive testing did not reveal any further 
restrictions or limitations.  There was no laxity of the 
ankles upon stressing and there was no pain upon stressing 
the ankles.  Drawer tests were negative bilaterally.  The 
veteran had normal gait in the examination room without shoes 
and socks.  He was also able to walk upon his toes and upon 
his heels with no complaints of pain.  Bilateral ankle x-rays 
were negative.  The diagnoses included onychomycosis of both 
great toes and normal ankles.

Analysis

Service medical records show that the veteran was treated for 
a left ankle sprain, grade I in June of 1989.  The veteran 
was also evaluated for complaints of right big toe pain in 
June of 1989.  In June 1989, the veteran was seen with 
complaints of left foot pain with running.  The examination 
showed full range of motion of the foot and ankle with point 
tenderness over the 2nd and 3rd metatarsal dorsal aspect.  X-
rays were negative and the assessment was overuse injury.  
Service medical records do not show bilateral ankle or foot 
disabilities and there are no subsequent medical records 
concerning diagnoses of bilateral ankle or foot disabilities.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for bilateral ankle and foot disabilities.  
However, there is no medical evidence of record, which 
establishes that the veteran currently has bilateral ankle or 
foot disabilities.  Under these circumstances, there is no 
basis on which to grant service connection for these 
disabilities.

B.  Heart condition

Background

Service medical records indicate that EKG studies in 1990 
showed a slow heartbeat, sinus bradycardia.  While being 
tested at the Stanford University Medical Center for 
excessive daytime sleepiness in July 1991, the veteran was 
examined.  The examination showed the veteran's heart rate 
was 62 beats per minute, sitting, and 52 when lying supine.  
Blood pressure was 130/70 sitting.  He had normal S1 and S2 
without any gallops or murmurs.  

At his March 1993 VA examination, the examiner noted that the 
cardiovascular system had normal sinus rhythm and no murmurs.  
Apex beat was in the fifth intercostals space, left 
midclavicular line.  Blood pressure was 134/68.  The veteran 
reported that he was told while he was in the Navy that he 
had a heart murmur, but the examiner noted that he could not 
appreciate this, so he ordered an echocardiogram.  The 
examiner indicated that the veteran was asymptomatic as far 
as the murmur was concerned.  The diagnosis indicated no 
heart murmur read; the veteran refused to under an 
echocardiogram.

Treatment records from St. Elizabeth's Hospital Sleep 
Disorders Center dated January 1998 to June 1998 showed no 
medical evidence of a heart condition.  

At his August 2002 VA examination, the veteran reported that 
he had a heart murmur that went away.  The examiner noted 
that he could not find any entry in service medical records 
concerning a heart murmur.  The examination showed normal 
sinus rhythm without murmurs, rubs, or gallops.  His pulse 
was 72 and blood pressure was 114/70.  The examiner noted 
normal heart examination.  ECG revealed sinus bradycardia 
otherwise normal ECG.

At his September 2003 VA examination, the veteran reported 
that his heart was really not a problem and initially claimed 
service connection for his heart and that was not taken off 
of his list of items for today's examination.  The veteran 
stated that he had never sought treatment for his heart and 
was told he had a murmur at one time during evaluation for 
sleep disorder, which was noted as his main medical problem.  
The veteran reported that the murmur cleared up and had not 
returned.  He indicated that he had never had a problem from 
the murmur and took no medication for his heart and was 
completely unlimited regarding his heart.  

The examination showed blood pressure to be 128/76, pulse was 
64, and respirations were 12.  His heart rate was of regular 
sinus rhythm with no audible murmurs or ectopics.  ECG was 
noted as normal as compared with ECG of August 2002.  The 
diagnosis indicated a normal heart.

Analysis

Service medical records show that no complaints, treatment, 
or diagnosis of a heart condition.  A 1990 EKG in 1990 showed 
a slow heartbeat, sinus bradycardia.  At his March 1993 VA 
examination, the examiner noted that the cardiovascular 
system had normal sinus rhythm and no murmurs.  The diagnosis 
indicated no heart murmur read; the veteran refused to under 
an echocardiogram.  At his September 2003 VA examination, the 
veteran reported that his heart was really not a problem and 
initially claimed service connection for his heart and that 
was not taken off of his list of items for today's 
examination.  The veteran stated that he had never sought 
treatment for his heart and was told he had a murmur at one 
time during evaluation for sleep disorder, which was noted as 
his main medical problem.  ECG was noted as normal as 
compared with ECG of August 2002.  The diagnosis indicated a 
normal heart.  Service medical records do not show a heart 
condition and there are no subsequent medical records 
concerning a diagnosis of a heart condition.

As stated above, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there could 
be no valid claim for service connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for a heart condition.  However, there is 
no medical evidence of record, which establishes that the 
veteran currently has a heart condition.  Under these 
circumstances, there is no basis on which to grant service 
connection for this disability.

C.  Sleep apnea

Background

Service medical records show a Report of Medical Board 
indicating that the veteran had a chief complaint of 
excessive daytime somnolence.  He had also had frequent 
episodes of blanking out.  He first was evaluated for this at 
Naval Hospital, San Diego and the University of California, 
San Diego in 1989 when he was having a history of recurrent 
transient loss of consciousness.  These would occur for 
approximately 30 to 40 seconds.  There would be no 
automatisms.  The veteran denied febrile seizures, childhood 
seizures, meningitis, head trauma, etc.  There was no family 
history of epilepsy.  He denied sleep attacks, sleep 
paralysis, hypnogogic or hypnopompic hallucinations, or 
cataplexy.  At that time, the veteran was referred to the 
University of California, San Diego where a video EEG was 
done which was normal.  The veteran was then transferred and 
was seen at the Neurology Clinic at Bethesda, who had 
referred him to the Stanford University Sleep Disorder 
Clinic.  A multiple sleep latency onset test was abnormal 
which showed early sleep onset.  A nocturnal polysomnogram 
did not show apneic episodes.  However, there were noted to 
be frequent episodes of arousal.  It was the opinion of the 
sleep experts at Stanford University that the veteran 
suffered from a syndrome of upper airway resistance.  The 
general physical examination was normal and neurological 
examination was normal.  

The Medical Board recommended that the veteran be placed on a 
period of limited duty for 6 months.  It was recommended that 
the veteran have a repeat polysomnogram performed without and 
with the assistance of a positive airway pressure.  If the 
veteran was improved by the positive airway pressure, it was 
recommended that he use nighttime CPAP for a period of 2 to 3 
months after which he would have a repeat multiple sleep 
latency onset tests.  If his hypersomnolence improved with 
the use of continuous positive airway pressure at night, he 
then most likely would be referred for surgery on his upper 
airway and/or jaw to repair any areas causing increased upper 
airway resistance.  

In an April 1992 report from the Sleep Disorders Clinic, 
Stanford University Medical Center indicated that the veteran 
was to continue utilizing nasal CPAP until he would be able 
to undergo surgical treatment for his respiratory disturbance 
during sleep.  The report indicated that it would be 
reasonable to suspect that after appropriate surgical 
procedure was performed, that he would no longer need nasal 
CPAP at night and would be able to function normally.  At 
this point in time, the report noted, the veteran would be 
considered disabled to a significant degree with regards to 
his performance in military function.

The veteran was discharged from service due to his excessive 
daytime somnolence due to a syndrome of increased upper 
airway resistance, which existed prior to entry into service 
and was not aggravated.  

At his March 1993 VA examination, the veteran reported that 6 
months after he entered the service he developed a sleep 
disorder; he slept a lot, especially when he was in a quiet 
environment and also after driving for thirty minutes.  He 
indicated he used to rent a CPAP while in California and then 
when he moved to Illinois, it seemed like he could control 
his problem by drinking a lot of coffee, like ten cups.  He 
reported he had to ask his wife to drive him over for the 
examination because he was afraid he might fall asleep at the 
wheel.  He indicated that while in service he was sent to 
Stanford University for a workup and he was told that tit was 
a collapse of the upper airway when he was asleep secondary 
to a lot of weight loss when he was in boot camp.  He 
reported losing about 30 to 50 pounds.  The diagnosis was 
history of sleep apnea.

Treatment records from St. Elizabeth's Hospital, Sleep 
Disorders Center dated January to June 1998 noted in the 
impression: excessive daytime sleepiness, without overt 
clinical suggestion of obstructive sleep apnea syndrome.  It 
was noted that the veteran, in the past, has had multiple 
polysomnograms, which indicated the possible diagnosis of 
upper airways resistance syndrome.  Follow-up visits showed 
an impression of idiopathic hypersomnolence syndrome.

At his September 2002 VA examination, the examiner noted that 
there was no clear evidence that the veteran's sleep disorder 
preexisted his military service.  The examiner indicated that 
he denied any problem with sleep prior to military service.  
However, the sleep disorder began in boot camp.  In the 
examiner's opinion, this point could not be determined with 
absolute certainty, whether these were occurring before from 
the examiner's reading of his file.  It was indicated that 
there was no evidence of injury in the service, which caused 
the sleep disorder, and it could be developmental.  There was 
also no evidence that service caused worsening of the 
condition.  The examiner noted that medications that the 
veteran had been taking after he was in the service had 
improved the condition and that the CPAP which he was taking 
in the service improved his condition.  The examiner 
indicated that it seemed likely that the condition causing 
the sleep disorder was developmental without cause in boot 
camp.

At his September 2003 VA examination, the veteran denied 
seizures.  He described and displayed a tendency 
pathologically to enter diurnal sleep.  The examiner noted 
that it would be difficult to call the veteran narcoleptic, 
though he might be sleeping pathologically owing to 
obstructive sleep apnea.  The most persuasive feature of the 
history supporting the diagnosis of narcolepsy was the report 
of multiple sleep latency shortenings at the time of the 
study at the St. Elizabeth Hospital in Belleville.  The 
diagnoses included: sleep disorder characterized by diurnal 
drowsiness; nocturnal breathing disorder, possibly 
obstructive sleep apnea.

A November 2003 supplement to the September 2003 VA 
examination indicated that there was no evidence that the 
sleep disorder preexisted service.  The examiner was unable 
to find any evidence that weight loss was a factor with 
regard to any patient's raised upper airway resistance.  The 
examiner noted that it would seem to him that this was 
unlikely to be the case, owing to the fact that weight loss 
was one of the things, which was said to improve obstructive 
sleep apnea.  It was possible that there were central 
factors, some of which relate to the use of medication or 
caffeine containing substances.  The examiner found no 
evidence from the veteran's medical records to make the 
assertion that this condition was the result of disease or 
injury arising from military service, as opposed to being a 
constitutional (that is, a developmental) phenomenon, much as 
was the opinion of the physician in August 2002.  

At his December 2003 VA examination, the examiner indicated 
that the veteran's current diagnosis appeared to be 
Idiopathic Hypersomnolence Syndrome.  The examiner indicated 
that there was no evidence that this condition was present 
prior to military service and it was therefore as likely as 
not that the foregoing in either of its configurations began 
during military service.  The veteran was noted as displaying 
as of February 1998 minimal evidence of sleep apnea judged 
not to be responsible for his hypersomnolence.  It was noted 
that the veteran missed several offered sleep studies at this 
hospital since August 2002.  He had been referred once again 
for sleep studies to answer the question of contemporary 
apnea.  The examiner indicated that apnea had been described 
by the veteran's wife, but no other and at no other time has 
significant apnea been identified.  The apnea reported by the 
wife in January 1998 was the first reference to that 
condition and the studies carried out while the veteran was 
in military service did no disclose the presence of apnea and 
it was therefore unlikely as not that it began in military 
service.  



Analysis

Service medical records show that the veteran was discharged 
from service due to a syndrome of upper airway resistance.  
Treatment records from St. Elizabeth's Hospital, Sleep 
Disorders Center dated January to June 1998 noted in the 
impression: excessive daytime sleepiness, without overt 
clinical suggestion of obstructive sleep apnea syndrome.  It 
was noted that the veteran, in the past, has had multiple 
polysomnograms, which indicated the possible diagnosis of 
upper airways resistance syndrome.  Follow-up visits showed 
an impression of idiopathic hypersomnolence syndrome.

A November 2003 supplement to the September 2003 VA 
examination indicated that there was no evidence that the 
sleep disorder preexisted service.  The examiner was unable 
to find any evidence that weight loss was a factor with 
regard to any patient's raised upper airway resistance.  The 
examiner noted that it would seem to him that this was 
unlikely to be the case, owing to the fact that weight loss 
was one of the things, which was said to improve obstructive 
sleep apnea.  

At his December 2003 VA examination, the examiner indicated 
that the veteran's current diagnosis appeared to be 
Idiopathic Hypersomnolence Syndrome.  The veteran was noted 
as displaying as of February 1998 minimal evidence of sleep 
apnea judged not to be responsible for his hypersomnolence.  
It was noted that the veteran missed several offered sleep 
studies at this hospital since August 2002.  He had been 
referred once again for sleep studies to answer the question 
of contemporary apnea.  The examiner indicated that the 
veteran's wife, but no other, had described apnea and at no 
other time has significant apnea been identified.  The apnea 
reported by the wife in January 1998 was the first reference 
to that condition and the studies carried out while the 
veteran was in military service did no disclose the presence 
of apnea and it was therefore unlikely as not that it began 
in military service.  

After reviewing the overall evidence, the preponderance of 
the evidence is against entitlement to service connection for 
sleep apnea.  Although the veteran was treated for a sleep 
disorder in service he was not diagnosed with sleep apnea 
while service or after separation from service.  In reaching 
this decision, the doctrine of reasonable doubt has been 
considered, however, as the evidence is not in equipoise, or 
evenly balanced, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Left ear hearing loss

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of left ear hearing loss.  On the 
authorized audiological evaluation in February 1988, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
5
5
5
5

On the authorized audiological evaluation in February 1989, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
0
0
0
20

On the authorized audiological evaluation in June 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
5
5
5
5
10

At his February and March1993 audiological examinations, pure 
tone thresholds were all less than 25 decibels; speech 
discrimination ability was 94 percent in the left ear.  The 
examination revealed both eardrums to be normal.  Tuning fork 
test revealed air conduction greater than bone conduction in 
both ears.  The Weber was in the midline.  

VA audiological examination dated in August 2002 showed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
10
15
15
5
15

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The summary was mild high frequency 
loss left with good speech recognition.

VA audiological examination dated in September 2003 showed 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000






LEFT
15
15
10
15
20

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  It was noted that pure tone test 
results indicated essentially normal hearing bilaterally with 
the exception of a mild sensorineural loss at 6000-8000 Hz in 
the left ear.  Speech reception thresholds were in agreement 
with pure tone test results.  Word recognition scores were 
excellent bilaterally.  

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

As is noted above, the veteran asserts that he is entitled to 
service connection for a left ear hearing loss disability.  
However, there is no medical evidence of record which 
establishes the veteran currently suffers from hearing loss.  
Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to service connection for bilateral ankle and 
foot disabilities is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for left ear hearing loss 
is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



